DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “three or more areas including the first concave portions are not continuous in the first area to the ninth area” in claim 1 is not supported in the specification so as to convey to one skilled in the art that the inventor had possession of the claimed invention. Particularly, such "not " term presents a negative limitation, since it excludes alternative arrangements. Any negative limitation or exclusionary proviso must have basis in the original disclosure. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the]. See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) MPEP 2173.05(i).

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it set forth that “no passage having a sectional area larger than the sectional area of the first passage being formed in the four areas other than the five areas where the first passages are located”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, it is unclear as to how the no passage sectional area could be defined and/or arranged. It should be noted that the applicant has provided no structural definition of the no passage area itself. 
Claim 2 is vague and indefinite because they set forth “a first sectional area of each of the first passages”. As presently worded, it’s unclear whether the claim is attempting to require a separate, distinct “sectional area” or further defines the “the sectional area of the first passage”, as originally recited in claim 1, lines 24 and 26.
Applicant is required to clarify or to revise the claimed limitation.
Claim 5 is vague and indefinite because they set forth “the second passage has a second maximum depth D2 as a maximum value of a radial length”. As presently worded, it’s unclear whether the claim is attempting to require a separate, distinct “maximum value of a radial length” or further defines the “maximum value of a radial length” of each of the first passages, as recited in lines 5-6.
Claims 7, 11, 14, 16-17 recite the limitation " the third area” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 11, 14, 16-17 recite the limitation " the fourth area” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 11, 14, 16-17 recite the limitation " the sixth area” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 11, 14, 16-17 recite the limitation " the eighth area” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (hereinafter “Suzuki”) (Pub. No.: US 2018/0097419 A1). 
 Regarding claim 1, Suzuki discloses a rotary compressor (compressor 1 which, as stated in Paragraph [0023], is being a so-called rotary type compressor) comprising: 
a compression mechanism (compressor portion 5, as presented in annotated Figure 1 and Paragraph [0022]); 
5a casing (a container 2 that includes an upper case 91, an outer body 92, and a lower case, as discussed in Paragraph [0021]) having a cylindrical portion (as stated in Paragraph [0021], the outer body 92 has a generally cylindrical shape) and covering the compression mechanism (as shown in annotated Figure 1, the compressor portion 5 is being disposed inside the outer body 92 of the container 2); 
a motor stator (stator 22 of the motor portion 6, as discussed in Paragraphs [0024]&[0044]) including 
stacked steel plates (the stator core 23 is formed by stacking a plurality of steel plates formed of a soft magnetic material such as a silicon steel sheet, as detailed in Paragraph [0025]) obtained by stacking a plurality of steel plates (the steel plates are undoubtedly stacked to a predetermined stacking thickness), the stacked steel plates fixed to an inner surface of the cylindrical portion (the steel plates are clearly being fixed to the inner circumferential surface 52 or IS92 of the compressor container 2, as depicted in annotated Figures 1&9 and discussed in Paragraphs [0025]-[0026] &[0041]; the stator 22 has a generally cylindrical shape and is disposed so as to surround the rotor 21 and is fixed to the container 2, see  Paragraph [0024]), 
teeth (plurality of stator core tooth portions 32-1 to 32-9, as presented in annotated Figure 2 and Paragraph [0025]), and 
10slots (plurality of slots 50-1 to 50-9, see Paragraph [0025]), 
a number of the teeth and a number of the slots being nine (as stated in Paragraphs [0025]&[0026], the plurality of stator core tooth portions 32-1 to 32-9 is corresponding to the plurality of slots 50-1 to 50-9 while the number i of the slots 50i and/or tooth 32i is surely being nine); and 
a motor rotor (a rotor 21 that is disposed in the inner portion of the cylindrical stator 22) configured to rotate a crankshaft (the rotor 21 that has a generally cylindrical column shape and being fixed to the shaft 3, as stated in Paragraph [0024]) that is configured to drive the compression mechanism (the rotor 21 of the motor portion 6 is surely configured to drive the compressor portion 5 via the shaft 3, as detailed in Paragraph [0051]).
Particularly, Suzuki demonstrates a rotary compressor, wherein, as stated in Abstract, the stator core 23 has a plurality of stator core tooth portions corresponding to the plurality of insulator tooth portions of the upper insulator. The plurality of stator core tooth portions of the stator core are respectively covered with a plurality of teeth of the upper insulator and are respectively wound around thereof by the winding wire. 
Notably, in Paragraph [0027], Suzuki teaches that: In the stator core 23, a plurality of concave portions 34-1 to 34-3 are further formed on the yoke portion 31. The first concave portion 34-1 of the plurality of concave portions 34-1 to 34-3 is formed at a bottom of the cutout portion 33-3 of the plurality of cutout portions 33-1 to 33-9. The second concave portion 34-2 of the plurality of concave portions 34-1 to 34-3 is formed at the bottom of the cutout portion 33-6 of the plurality of cutout portions 33-1 to 33-9. The third concave portion 34-3 of the plurality of concave portions 34-1 to 34-3 is formed at the bottom of the cutout portion 33-9 of the plurality of cutout portions 33-1 to 33-9.
In fact, Suzuki certainly exhibits as how the stacked steel plates of the stator core 23 having 15first to ninth areas, which are defined by the plurality of cutout portions 33-1 to 33-9 while being provided radially outside the nine teeth 32, as instantly claimed.
As shown in annotated Figures 2&7 below, Suzuki evidently illustrates as how first concave portions and/or second concave portions being formed along the entire vertical area of the cylindrical stator core in first to ninth areas. 
Further, in Paragraph [0041], Suzuki notes: the stator 22 is disposed so that a region on the outer circumferential surface of the yoke portion 31 of the stator core 23 where a plurality of cutout portions 33-1 to 33-9 are not formed is in close contact with the inner wall of the container 2 and is fixed to the container 2. A plurality of flow channels 51-1 to 51-9 are formed between the stator 22 and the container 2. The plurality of flow channels 51-1 to 51-9 correspond to the plurality of cutout portions 33-1 to 33-9 of the stator core 23. Any flow channel 51-i of the plurality of flow channels 51-1 to 51-9 is formed in space wound by the cutout portion 33-i of the plurality of cutout portions 33-1 to 33-9 corresponding to the flow channel 51-i and the inner circumferential surface 52 of the container 2. The plurality of flow channel 51-1 to 51-9 communicate the space in the inner space 7 of the container 2 above the motor portion 6 and the space in the inner space 7 below the motor portion 6 with each other, respectively. In this case, the stator core 23 and the upper insulator 24 are formed so that an imaginary line 62 obtained by virtually extending the flow channel 51-i in the axial direction and an imaginary line 63 obtained by virtually extending the groove 45 of the insulator tooth portion 42-i toward the inner circumferential surface 52 intersect each other.

Likewise, in Paragraph [0048], Suzuki also specifies: The lubricant oil supplied to the inside portion of the groove 45 flows through the two sub-grooves 47-1 to 47-2 formed in the inside portion of the groove 45 to come into contact with the inner circumferential surface 52 of the container 2. The lubricant oil which comes into contact with the inner circumferential surface 52 of the container 2 descends via the plurality of flow channels 51-1 to 51-9 and is supplied to the lower portion of the motor portion 6 of the inner space 7 of the container 2. In this case, most of the lubricant oil flowing through the inside portion of the groove 45 of the insulator tooth portion 42-i is supplied into the lower portion of the motor portion 6 of the inner space 7 of the container 2 through the flow channel 51-i by an end of the groove 45 on a side of an inside wall of the container 2 being disposed in the vicinity of the upper end of the flow channel 51-i (that is, by imaginary line 63 obtained by virtually extending grooves 45 intersecting imaginary line 62 obtained by virtually extending flow channel 51-i).
Suzuki, in Paragraph [0055], then goes on to describe how: In addition, in the stator core 23, a plurality of cutout portions 33-1 to 33-9 corresponding to the plurality of insulator tooth portions 42-1 to 42-9 are formed on a surface facing the container 2. In the cutout portion 33-i of the plurality of cutout portions 33-1 to 33-9 corresponding to the insulator tooth portion 42-i, the groove 45 and the cutout portion are formed to be close to each other so that the lubricant oil passing through the groove 45 is supplied to the compressor portion 5. More specifically, the imaginary line 62 obtained by virtually extending the flow channel 51-i formed by the cutout portion 33-i and the inner circumferential surface 52 of the container 2 in the axial direction of the container 2 and the imaginary line 63 obtained by virtually extending the groove 45 of the stator core tooth portion 42-i toward the inner circumferential surface 52 of the container 2 are formed to intersect each other. In such a compressor 1, the lubricant oil that is passed through the groove 45 of the insulator tooth portion 42-i efficiently flows to the cutout portion 33-i by the groove 45 of the upper insulator 24 approaching the cutout portion 33-i. Such a compressor 1 can efficiently circulate the lubricant oil inside the container 2 and can suitably supply lubricant oil to the compressor portion 5 by the lubricant oil efficiently flowing to the cutout portion 33-i.

Obviously, disclosing the arrangement of the cutout portions 33-1 to 33-9 and concave portions 34-1 to 34-3, Suzuki specifically teaches two different pattern-concave portions. Essentially, Suzuki’s compressor is designed such that first and/or second concave portions and an inner circumferential surface 52 or IS92 of the cylindrical portion of the outer body 92 forming first and second passages or flow channels that are allowing communication between a first or upper side FS22 and a second or bottom side SS22 of the motor stator 22. 
Clearly, as best seen immediately below, 20the first concave portions or concave shapes CP1, in which at least two sides are pushed inwards, and an inner circumferential surface 52 or IS92 of the cylindrical portion CP92 forming first passages allowing communication between the first or upper side FS22 and a second or bottom side SS22 of the motor stator 22 while the second concave portion 34-1 or 34-2 or 34-3 or and the inner circumferential surface 52 or IS92 of the cylindrical portion CP92 forming at least one second passage allowing communication between the first side FS22 25and the second side SS92 of the motor stator 22, as instantly claimed. 

    PNG
    media_image1.png
    830
    710
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    588
    853
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    756
    809
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    833
    859
    media_image4.png
    Greyscale


With reference to annotated Figure 2 again, Suzuki evidently illustrates as how the region R31 on the outer circumferential surface of the stator 23 being formed without any channels/ passages while being arranged between the first and/or second concave portions as well as having a sectional area S31 larger than sectional area of the first passage.
As such, the Examiner must assert that no passage, which is defined by the region R31, being arranged between the first and/or second passages having a sectional area larger than the sectional area of the first passage being formed in the four areas other than the five areas where the first passages are located, as instantly claimed. 
Furthermore, in Paragraph [0030], Suzuki especially states that: The plurality of claw portions 44- 1 to 44- 3 are formed so as to protrude from the outer circumferential surface of the outer circumferential wall portion 41 . A first claw portion 44- 1 of the plurality of claw portions 44-1 to 44-3 is formed in the vicinity of the insulator tooth portion 42- 3 of the plurality of the insulator tooth portions 42-1 to 42-9. A second claw portion 44 - 2 of the plurality of claw portions 44 - 1 to 44 - 3 is formed in the vicinity of the insulator tooth portion 42 - 6 of the plurality of the insulator tooth portions 42 - 1 to 42 - 9 A third claw portion 44 - 3 of the plurality of claw portions 44- 1 to 44- 3 is formed in the vicinity of the insulator tooth portion 42 - 9 of the plurality of the insulator tooth portions 42 - 1 to 42 -9 . The plurality of claw portions 44-1 to 44- 3 correspond to the plurality of concave portions 34 - 1 to 34 - 3 of the stator cores 23 , and the claw portion 44 - j ( j = 1 , 2 , and 3 ) of the plurality of claw portions 44- 1 to 44 - 3 corresponds to the concave portion 34 - j of the plurality of concave portions 34 - 1 to 34 - 3 .
Clearly, with reference to annotated Figure 7, Suzuki explicitly exhibits as how three or more areas, which are corresponding to the concave portions 34 while being defined by the claw portions 44-1 to 44-3, directly or indirectly including the first concave portions 33 being not continuous in the first area to the ninth area, as instantly claimed.

Thus, Suzuki appears to disclose all aspects of Applicant’s claimed invention.
8.	Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki, as evidenced by Komai et al. (hereinafter “Komai”) (Pub. No.: US 2017/0276135 A1).
Regarding claim 7, Suzuki substantially discloses the rotary compressor, as claimed and as detailed above. 
Additionally, in Paragraph [0025], Suzuki specifically teaches: The stator core 23 is formed by stacking a plurality of steel plates formed of a soft magnetic material such as a silicon steel sheet and includes a yoke portion 31 and a plurality of stator core tooth portions 32 - 1 to 32 - 9 , as illustrated in FIG . 2. The yoke portion 31 has a generally cylindrical shape . Any stator core tooth portion 32 - i ( i = 1 , 2 , 3 , . . . , 9 ) of the plurality of stator core tooth portions 32 - 1 to 32 - 9 is formed so as to overlap an imaginary plane 35 which overlaps an axis of a cylinder of the yoke portion 31 and to protrude from an inner circumferential surface of the yoke portion 31. The plurality of stator core tooth portions 32 - 1 to 32 - 9 are formed so as to be disposed on the inner circumferential surface of the yoke portion 31 at equal intervals of 40º. Further, the stator 22 includes a plurality of slots 50 - 1 to 50 - 9 . The plurality of slots 50 - 1 to 50 - 9 are respectively formed between the plurality of the stator core tooth portions 32 - 1 to 32 – 9.
In fact, as shown in annotated Figure 2 above, Suzuki explicitly exhibits as how 
5the first to ninth areas are aligned in order and/or the stacked steel plates have the first concave portions provided respectively in the first area, the third area, the fourth area, the sixth area, and the eighth area.  This is evidenced by Komai (US 2017/0276135 A1) which performs another rotary compressor, very similar to that seen in annotated Figures 1&2, and performs as how the stator includes a plurality of metal plates 111a which are stacked in an axial direction of the rotation shaft and/or how the concave portion 164 is formed in a position corresponding to the caulked joint portion in a radial direction of the plurality of metal plates (see claim 2).
As stated in Paragraph [0048], Komai explicitly teaches: On the outer circumferential portion of the stator 111, that is, on the outer circumferential portion of the steel plates 111 a, a plurality of concave portions 164 are provided with a predetermined gap to the inner circumferential portion of the compressor housing 10 in a state in which the stator 111 is fitted into the compressor housing 10. The plurality of concave portions 164 are disposed along the circumferential direction of the outer circumferential portion of the stator 111 at a predetermined interval. The plurality of concave portions 164 are formed across the stator 111 in an axial direction of the stator 111. In the example, the nine concave portions 164 are disposed in the circumferential direction of the stator 111 at an equal interval.
As such, one of ordinary skill in the art would surely recognize that the first to ninth areas are aligned in order and/or the stacked steel plates have the first concave portions provided respectively in the first area, the third area, the fourth area, the sixth area, and the eighth area, as instantly claimed.
  
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
	Regarding claim 6,  Suzuki substantially discloses the rotary compressor, as claimed and as detailed above. Additionally, as best seen in annotated Figure 2 immediately below, Suzuki evidently demonstrates as how each of the first passages FP has a first end and a second end as circumferential ends along the inner circumferential surface of the cylindrical portion. 
As shown in annotated Figure 2, Suzuki surely exhibits as how, in a cross-sectional view, a first imaginary line or straight line L1 is defined between the first end F1 of the first passage FP and a rotational center of the crankshaft 3 and/or a second imaginary line or straight line L2 is defined between the second end E2 of the first passage FP and the rotational center of the crankshaft 3.
Suzuki is silent as to the fact that the first and second straight lines form an angle of 15 to 35 degrees therebetween.
Although Suzuki fails to teach that the first and second straight lines form an angle of 15 to 35 degrees therebetween, it has been held and it has been held In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), “[W]here the general conditions of a claim (in this case the first imaginary line and second  imaginary line forming a certain angle) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (i.e. an angle range of 15° to about 35°) by routine experimentation,” (see MPEP 2144.05 (II)).


    PNG
    media_image5.png
    717
    710
    media_image5.png
    Greyscale


13.	Claim(s) 2-3, 5 and 8-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of  Higuchi et al. (hereinafter “Higuchi”) (Pub. No.: US 2009/0100861 A1).
Regarding claims 2-3 and 8, Suzuki substantially discloses the rotary compressor, as claimed and as detailed above. Additionally, as shown in annotated Figures 1& 9, Suzuki evidently demonstrates that the inner diameter of the inner circumferential surface 52 of the cylindrical portion 92 of compressor housing 2 is approximately equal to the outer diameter DS of the stator 22.


    PNG
    media_image6.png
    830
    710
    media_image6.png
    Greyscale

Suzuki does not explicitly disclose that a first sectional area of each of the first passages is 0.003 to 0.008 times                         
                            π
                            R
                        
                    2 and/or the sectional area of the second passage is 10% to 25% of the sectional area of each of the first passages.  

    PNG
    media_image7.png
    765
    854
    media_image7.png
    Greyscale



Nonetheless, stator cores having the claimed structure are notoriously well-known in the art, as taught by Higuchi. Higuchi in the same field of endeavor teaches another stator core, very similar to that seen in annotated Figures 1 and 2, and performs as how the stator core having a plurality of oil return passages extending through one surface and the other surface of the core (see Abstract). Higuchi, in Abstract, states that: a hydraulic diameter of each oil return passage is 5 mm or larger, and a ratio of a total area of the oil return passages to an area of a virtual circle having a diameter equal to a maximum outer diameter of the stator core is 5 to 15%. Lubricating oil accumulated on the other surface side of the stator core is returned to an oil reservoir through the oil return passages, and shortage of oil in the oil reservoir is prevented. Furthermore, a cross sectional area of the stator core can be securely kept, and motor efficiency is maintained. 
Specifically, in Paragraph [0055], Higuchi further notes: The stator core 510 has an annular portion 511, and nine teeth 512 protruding radially inwardly from an inner circumferential surface of the annular portion 511 and arrayed circumferentially at equal intervals. The stator core 510 is formed of a plurality of multilayered steel plates. 
Then, in Paragraphs [0058]-0061], Higuchi more specifically discloses: The oil return passages 530 are located on the outer circumferential side of the stator core 510. The oil return passages 530 are formed by so-called core cuts of recessed grooves or D-cut surfaces or the like formed in the outer circumferential surface of the stator core 510. That is, the oil return passages 530 are spaces each surrounded by an inner surface of a core cut and an inner circumferential surface 1b of the closed container 1. The oil return passages 530 are provided radially outside of the teeth 512, respectively, counting nine equal to that of the teeth 512. The oil return passages 530 are formed each into a generally rectangular shape as viewed along a center axis 1a of the closed container 1. In the other surface 510b of the stator core 510, the hydraulic diameter of each oil return passage 530 is 5 mm or larger, and the ratio of the total area of the plural oil return passages 530 to the area of the virtual circle having a diameter equal to the maximum outer diameter of the stator core 510 (hereinafter, referred to as area ratio) is 5 to 15%. Given an area S of the oil return passage 530 on the other surface 510b and a circumferential length L of the oil return passage 530 on the other surface 510b as shown in FIG. 4, the hydraulic diameter of the oil return passage 530 can be expressed as 4S/L. FIG. 4 is an enlarged view of part A of FIG. 3.
More importantly, however, is that the hydraulic diameter of each oil return passage 530, as stated in Paragraph [0069], is not more than 20 mm (more preferably, not more than 15 mm), in which case the cross-sectional area of the stator core 510 can more reliably be ensured and the motor efficiency can more reliably be maintained.


    PNG
    media_image8.png
    657
    659
    media_image8.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a plurality of oil return passages, as taught by Higuchi, in the rotary compressor of Suzuki, in order to increase the assembly workability  and to further provide the stator core which can more reliably be ensured and the motor efficiency can more reliably be maintained, as motivated by Higuchi in Paragraph [0069].
Regarding the claimed limitations “a first sectional area of each of the first passages is 0.003 to 0.008 times                         
                            π
                            R
                        
                    2 (claim 2); “the sectional area of the second passage is 10% to 25% of the sectional area of each of the first passages” (claims 3 and 8), it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Suzuki/ Higuchi such that the first sectional area of each of the first passages is 0.003 to 0.008 times                         
                            π
                            R
                        
                    2 and/or the sectional area of the second passage is 10% to 25% of the sectional area of each of the first passages because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Regarding claims 4 and  155, Suzuki substantially discloses the rotary compressor, as claimed and as detailed above. Additionally, as shown in annotated Figures 1& 9 above, Suzuki evidently demonstrates that the inner diameter of the inner circumferential surface 52 of the cylindrical portion 92 of compressor housing 2 is approximately equal to the outer diameter DS of the stator 22.
Suzuki does not explicitly disclose that each of the first passages has a first maximum depth D1 as a maximum value of a radial length and/or the second passage has a second maximum depth D2 as a maximum value of a radial 20length, the second maximum depth D2 is 10% to 45% of the first maximum depth D1 and/or each of the first passages has a first maximum depth D1 as a maximum value of a radial length, and 10the first maximum depth D1 is 0.05 to 0.11 times the radius R.  
Nonetheless, stator cores having the claimed structure are notoriously well-known in the art, as taught by Higuchi. Higuchi in the same field of endeavor teaches another stator core, very similar to that seen in annotated Figures 1 and 2, and performs as how the stator core having a plurality of oil return passages extending through one surface and the other surface of the core (see Abstract). Higuchi, in Abstract, states that: a hydraulic diameter of each oil return passage is 5 mm or larger, and a ratio of a total area of the oil return passages to an area of a virtual circle having a diameter equal to a maximum outer diameter of the stator core is 5 to 15%. Lubricating oil accumulated on the other surface side of the stator core is returned to an oil reservoir through the oil return passages, and shortage of oil in the oil reservoir is prevented. Furthermore, a cross sectional area of the stator core can be securely kept, and motor efficiency is maintained. 
Specifically, in Paragraph [0055], Higuchi further notes: The stator core 510 has an annular portion 511, and nine teeth 512 protruding radially inwardly from an inner circumferential surface of the annular portion 511 and arrayed circumferentially at equal intervals. The stator core 510 is formed of a plurality of multilayered steel plates. 
Then, in Paragraphs [0058]-0061], Higuchi more specifically discloses: The oil return passages 530 are located on the outer circumferential side of the stator core 510. The oil return passages 530 are formed by so-called core cuts of recessed grooves or D-cut surfaces or the like formed in the outer circumferential surface of the stator core 510. That is, the oil return passages 530 are spaces each surrounded by an inner surface of a core cut and an inner circumferential surface 1b of the closed container 1. The oil return passages 530 are provided radially outside of the teeth 512, respectively, counting nine equal to that of the teeth 512. The oil return passages 530 are formed each into a generally rectangular shape as viewed along a center axis 1a of the closed container 1. In the other surface 510b of the stator core 510, the hydraulic diameter of each oil return passage 530 is 5 mm or larger, and the ratio of the total area of the plural oil return passages 530 to the area of the virtual circle having a diameter equal to the maximum outer diameter of the stator core 510 (hereinafter, referred to as area ratio) is 5 to 15%. Given an area S of the oil return passage 530 on the other surface 510b and a circumferential length L of the oil return passage 530 on the other surface 510b as shown in FIG. 4, the hydraulic diameter of the oil return passage 530 can be expressed as 4S/L. FIG. 4 is an enlarged view of part A of FIG. 3

    PNG
    media_image8.png
    657
    659
    media_image8.png
    Greyscale

More importantly, however, is that the hydraulic diameter of each oil return passage 530, as stated in Paragraph [0069], is not more than 20 mm (more preferably, not more than 15 mm), in which case the cross-sectional area of the stator core 510 can more reliably be ensured and the motor efficiency can more reliably be maintained.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a plurality of oil return passages, as taught by Higuchi, in the rotary compressor of Suzuki, in order to increase the assembly workability  and to further provide the stator core which can more reliably be ensured and the motor efficiency can more reliably be maintained, as motivated by Higuchi in Paragraph [0069].
Regarding the claimed limitations “the first maximum depth D1 is 0.05 to 0.11 times the radius R” (claim 4); “the second maximum depth D2 is 10% to 45% of the first maximum depth D1” (claim 5), it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Suzuki/ Higuchi such that the first maximum depth D1 being 0.05 to 0.11 times the radius R and/or the second maximum depth D2 being 10% to 45% of the first maximum depth D1 because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
Thus modified, one skilled in the art would have been reasonably appraised that each of the first passages would be further having a first maximum depth D1 as a maximum value of a radial length and/or the second passage would be further having a second maximum depth D2 as a maximum value of a radial 20length and/or the second maximum depth D2 would be further 10% to 45% of the first maximum depth D1 and/or each of the first passages would be further having a first maximum depth D1 as a maximum value of a radial length, and 10the first maximum depth D1 would be further 0.05 to 0.11 times the radius R, as instantly claimed.
Regarding claims 9 and 12, Suzuki and Higuchi substantially disclose the rotary compressor, as claimed and as detailed above. Additionally, as shown in annotated Figures 1&9 above, Suzuki evidently demonstrates that the inner diameter of the inner circumferential surface 52 of the cylindrical portion 92 of compressor housing 2 is approximately equal to the outer diameter DS of the stator 22.
Suzuki does not explicitly disclose that each of the first passages has a first maximum depth D1 as a maximum value of a radial length, and 10the first maximum depth D1 is 0.05 to 0.11 times the radius R.  
Nonetheless, stator cores having the claimed structure are notoriously well-known in the art, as taught by Higuchi. Higuchi in the same field of endeavor teaches another stator core, very similar to that seen in annotated Figures 1 and 2, and performs as how the stator core having a plurality of oil return passages extending through one surface and the other surface of the core (see Abstract). Higuchi, in Abstract, states that: a hydraulic diameter of each oil return passage is 5 mm or larger, and a ratio of a total area of the oil return passages to an area of a virtual circle having a diameter equal to a maximum outer diameter of the stator core is 5 to 15%. Lubricating oil accumulated on the other surface side of the stator core is returned to an oil reservoir through the oil return passages, and shortage of oil in the oil reservoir is prevented. Furthermore, a cross sectional area of the stator core can be securely kept, and motor efficiency is maintained. 
Specifically, in Paragraph [0055], Higuchi further notes: The stator core 510 has an annular portion 511, and nine teeth 512 protruding radially inwardly from an inner circumferential surface of the annular portion 511 and arrayed circumferentially at equal intervals. The stator core 510 is formed of a plurality of multilayered steel plates. 

    PNG
    media_image8.png
    657
    659
    media_image8.png
    Greyscale

Then, in Paragraphs [0058]-0061], Higuchi more specifically discloses: The oil return passages 530 are located on the outer circumferential side of the stator core 510. The oil return passages 530 are formed by so-called core cuts of recessed grooves or D-cut surfaces or the like formed in the outer circumferential surface of the stator core 510. That is, the oil return passages 530 are spaces each surrounded by an inner surface of a core cut and an inner circumferential surface 1b of the closed container 1. The oil return passages 530 are provided radially outside of the teeth 512, respectively, counting nine equal to that of the teeth 512. The oil return passages 530 are formed each into a generally rectangular shape as viewed along a center axis 1a of the closed container 1. In the other surface 510b of the stator core 510, the hydraulic diameter of each oil return passage 530 is 5 mm or larger, and the ratio of the total area of the plural oil return passages 530 to the area of the virtual circle having a diameter equal to the maximum outer diameter of the stator core 510 (hereinafter, referred to as area ratio) is 5 to 15%. Given an area S of the oil return passage 530 on the other surface 510b and a circumferential length L of the oil return passage 530 on the other surface 510b as shown in FIG. 4, the hydraulic diameter of the oil return passage 530 can be expressed as 4S/L. FIG. 4 is an enlarged view of part A of FIG. 3
More importantly, however, is that the hydraulic diameter of each oil return passage 530, as stated in Paragraph [0069], is not more than 20 mm (more preferably, not more than 15 mm), in which case the cross-sectional area of the stator core 510 can more reliably be ensured and the motor efficiency can more reliably be maintained.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a plurality of oil return passages, as taught by Higuchi, in the rotary compressor of Suzuki, in order to increase the assembly workability  and to further provide the stator core which can more reliably be ensured and the motor efficiency can more reliably be maintained, as motivated by Higuchi in Paragraph [0069].
Regarding the claimed limitations “the first maximum depth D1 is 0.05 to 0.11 times the radius R” (claim 4); “the second maximum depth D2 is 10% to 45% of the first maximum depth D1” (claim 5), it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Suzuki/ Higuchi such that the first maximum depth D1 being 0.05 to 0.11 times the radius R and/or the second maximum depth D2 being 10% to 45% of the first maximum depth D1 because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
Thus modified, one skilled in the art would have been reasonably appraised that each of the first passages would be further having a first maximum depth D1 as a maximum value of a radial length, and 10the first maximum depth D1 would be further 0.05 to 0.11 times the radius R, as instantly claimed.
Regarding claims 10, 13 and 15, Suzuki and Higuchi substantially disclose the rotary compressor, as claimed and as detailed above. Additionally, as best seen in annotated Figure 2, Suzuki evidently demonstrates as how each of the first passages FP has a first end and a second end as circumferential ends along the inner circumferential surface of the cylindrical portion. 

    PNG
    media_image5.png
    717
    710
    media_image5.png
    Greyscale

As shown in annotated Figure 2, Suzuki surely exhibits as how, in a cross-sectional view, a first imaginary line or straight line L1 is defined between the first end F1 of the first passage FP and a rotational center of the crankshaft 3 and/or a second imaginary line or straight line L2 is defined between the second end E2 of the first passage FP and the rotational center of the crankshaft 3.
Suzuki is silent as to the fact that the first and second straight lines form an angle of 15 to 35 degrees therebetween.
Although combination of Suzuki/ Higuchi fails to teach that the first and second straight lines form an angle of 15 to 35 degrees therebetween, it has been held and it has been held In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), “[W]here the general conditions of a claim (in this case the first imaginary line and second  imaginary line forming a certain angle) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (i.e. an angle range of 15° to about 35°) by routine experimentation,” (see MPEP 2144.05 (II)).
14.	Claim(s) 11, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of  Higuchi, as evidenced by Komai.
Regarding claims 11, 14, 16-17, Suzuki and Higuchi substantially disclose the rotary compressor, as claimed and as detailed above. 
Additionally, in Paragraph [0025], Suzuki specifically teaches: The stator core 23 is formed by stacking a plurality of steel plates formed of a soft magnetic material such as a silicon steel sheet and includes a yoke portion 31 and a plurality of stator core tooth portions 32 - 1 to 32 - 9 , as illustrated in FIG . 2 . The yoke portion 31 has a generally cylindrical shape . Any stator core tooth portion 32 - i ( i = 1 , 2 , 3 , . . . , 9 ) of the plurality of stator core tooth portions 32 - 1 to 32 - 9 is formed so as to overlap an imaginary plane 35 which overlaps an axis of a cylinder of the yoke portion 31 and to protrude from an inner circumferential surface of the yoke portion 31. The plurality of stator core tooth portions 32 - 1 to 32 - 9 are formed so as to be disposed on the inner circumferential surface of the yoke portion 31 at equal intervals of 40º. Further, the stator 22 includes a plurality of slots 50 - 1 to 50 - 9 . The plurality of slots 50 - 1 to 50 - 9 are respectively formed between the plurality of the stator core tooth portions 32 - 1 to 32 – 9.

In fact, as shown in annotated Figure 2, Suzuki explicitly exhibits as how 
5the first to ninth areas are aligned in order and/or the stacked steel plates have the first concave portions provided respectively in the first area, the third area, the fourth area, the sixth area, and the eighth area.  This is evidenced by Komai (US 2017/0276135 A1) which performs another rotary compressor, very similar to that seen in annotated Figures 1&2, and performs as how the stator includes a plurality of metal plates 111a which are stacked in an axial direction of the rotation shaft and/or how the concave portion 164 is formed in a position corresponding to the caulked joint portion in a radial direction of the plurality of metal plates (see claim 2).
As stated in Paragraph [0048], Komai explicitly teaches: On the outer circumferential portion of the stator 111, that is, on the outer circumferential portion of the steel plates 111a, a plurality of concave portions 164 are provided with a predetermined gap to the inner circumferential portion of the compressor housing 10 in a state in which the stator 111 is fitted into the compressor housing 10. The plurality of concave portions 164 are disposed along the circumferential direction of the outer circumferential portion of the stator 111 at a predetermined interval. The plurality of concave portions 164 are formed across the stator 111 in an axial direction of the stator 111. In the example, the nine concave portions 164 are disposed in the circumferential direction of the stator 111 at an equal interval.
As such, one of ordinary skill in the art would surely recognize that the first to ninth areas are aligned in order and/or the stacked steel plates have the first concave portions provided respectively in the first area, the third area, the fourth area, the sixth area, and the eighth area, as instantly claimed.
Prior Art
15. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents. US 201/00213788 A1; US 2015/0035404 A1; US 6,533,558 B1; US 2012/0019092 A1; US 6,234,768 B1 are cited to show various rotary compressors and electric motors, which drive the compressing unit via the rotation shaft, and in which an outer circumferential portion of the stator includes different concave portions.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba
can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/           Examiner, Art Unit 3746